USCA11 Case: 20-11888    Date Filed: 01/15/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11888
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-04341-MLB


MICHAEL KEY,
ENVER KACEVIC,

                                                          Plaintiffs-Appellants,

                                  versus


J.P. MORGAN CHASE BANK, N.A.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 15, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11888        Date Filed: 01/15/2021    Page: 2 of 2



      Michael Key and Enver Kacevic appeal pro se the dismissal of their

complaint against J.P. Morgan Chase Bank for alleged taking of property. 42

U.S.C. § 1983. The district court ruled that the complaint failed to state a claim for

relief. We affirm.

      We review a dismissal for failure to state a claim de novo. Am. United Life

Ins. Co. v. Martinez, 480 F.3d 1043, 1056–57 (11th Cir. 2007).

      The district court committed no error. The Fifth and Fourteenth

Amendments prohibit the federal and state governments from taking private

property for public use without just compensation and due process of law, U.S.

Const. amends. V, XIV, but those amendments do “not inhibit the conduct of

purely private persons in their ordinary activities.” Jeffries v. Ga. Residential Fin.

Auth., 678 F.2d 919, 922 (11th Cir. 1982). And a nonjudicial foreclosure sale by a

private party does not involve state action under the Fifth and Fourteenth

Amendments. Barrera v. Sec. Bldg. & Inv. Corp., 519 F.2d 1166, 1169 (5th Cir.

1975). So Chase cannot be sued for a taking based on its nonjudicial foreclosure

sale of property.

      AFFIRMED.




                                           2